 1

 2

 3

 4                        UNITED STATES DISTRICT COURT
 5                                EASTERN DISTRICT OF CALIFORNIA

 6

 7    PETER STROJNIK, SR.,                               Case No. 1:19-cv-01195-NONE-BAM
 8                       Plaintiff,                      ORDER TO SHOW CAUSE WHY
                                                         SANCTIONS SHOULD NOT BE IMPOSED
 9            v.                                         FOR PLAINTIFF’S FAILURE TO APPEAR
                                                         AND FAILURE TO OBEY A COURT
10    HI FRESNO HOTEL HOLDINGS, LLC,                     ORDER
11                       Defendant.                      (Doc. No. 14)
12
                                                         TWENTY-ONE (21) DAY DEADLINE
13

14          On February 4, 2020, the Court convened an initial scheduling conference. (Doc. No. 14.)

15   The parties informed the Court that they had reached a resolution of the action but required

16   additional time to draft and finalize a settlement agreement. (Id.) Accordingly, the Court set a

17   Telephonic Status Conference for March 9, 2020, at 9:00 AM in Courtroom 8 (BAM) before the

18   undersigned to address the status of settlement. (Id.) The Court further informed the parties that

19   if they filed appropriate papers to dismiss or conclude the action in its entirety before the

20   conference, then the conference would be vacated. (Id.) On March 5, 2020, Plaintiff Peter

21   Strojnik, Sr. (“Plaintiff”), appearing pro se, filed a notice of settlement. (Doc. No. 15.) However,

22   no dispositive documents were filed. On March 9, 2020, Plaintiff failed to appear at the

23   Telephonic Status Conference. (Doc. No. 16.) Plaintiff accordingly waived his right to appear

24   and participate in the Telephonic Status Conference and the conference proceeded without input

25   from Plaintiff.

26          Pursuant to Local Rule 110, “[f]ailure of counsel or of a party to comply with . . . any

27   order of the Court may be grounds for the imposition by the Court of any and all sanctions . . .

28   within the inherent power of the Court.” L.R. 110. The Court has the inherent power to control its
                                                        1
 1   docket and may, in the exercise of that power, impose sanctions where appropriate, including

 2   dismissal of the action. Bautista v. Los Angeles County, 216 F.3d 837, 841 (9th Cir. 2000).

 3          Accordingly, Plaintiff Peter Strojnik, Sr., is hereby ORDERED TO SHOW CAUSE in

 4   writing within twenty-one (21) days of the date of service of this order why sanctions should not

 5   be imposed against him for his failure to obey a court order and failure to appear at the March 9,

 6   2020 Telephonic Status Conference. Plaintiff may also comply with this order by filing

 7   appropriate dispositive documents to dismiss or conclude this action in its entirety.

 8          Failure to respond to this order will result in the imposition of sanctions, including a

 9   recommendation that this action be dismissed for failure to comply with court orders.

10
     IT IS SO ORDERED.
11

12      Dated:     March 9, 2020                              /s/ Barbara    A. McAuliffe           _
                                                        UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
